FILE COPY




                                       COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                         KEITH E. HOTTLE
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                               300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
PATRICIA O. ALVAREZ                                                                                (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                     FACSIMILE NO.
  JUSTICES                                                                                         (210) 335-2762


                                                June 25, 2015
       Scott A. Brister                                            Manuel R. Flores
       Andrew Kurth, LLP                                           Flores Saucedo & Chu
       111 Congress Aven. Suite 1700                               5517 McPherson
       Austin, TX 78701                                            Laredo, TX 78041

       David M. Gunn
       Beck Redden, LLP
       1221 McKinney Street-suite 4500
       Houston, TX 77010



       RE:    Court of Appeals Number: 04-13-00213-CV
              Trial Court Case Number:  2012CVQ0001154 D2
              Style: Mark A. Cantu
                     v.
                     Guerra & Moore LLP, Carlos Guerra, J. Michael Moore, and David Lumber

       Dear Counsel:

              The Supreme Court of Texas has this date requested that this court forward the file for the
       above styled and numbered cause. The petition for review was filed on November 24, 2014.
       (THE PETITION FOR REVIEW WAS FILED BY SCOTT A. BRISTER). This court shall
       forward this case as requested. An “EXPRESS FEE” (to cover the cost of forwarding the file) in
       the amount of $25.00 is needed by July 6, 2015.

                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK


                                                           _____________________________
                                                           Luz Estrada
                                                           Deputy Clerk, Ext. 53219